Citation Nr: 0912091	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-33 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for educational benefits 
pursuant to the Survivors' and Dependents' Educational 
Assistance Program (DEA) under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1973 to August 1974.  He died in May 2006.  The 
appellant claims to be the Veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a November 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that the appellant was 
ineligible for VA educational assistance benefits as 
administered under Chapter 35, Title 38, United States Code 
because she was not the Veteran's surviving spouse.  The 
appellant disagreed with the Muskogee RO's decision and 
perfected this appeal.  

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the appellant's claims folder.

After the August 2008 hearing, the appellant submitted 
additional evidence directly to the Board, accompanied by a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2008).

During the August 2008 hearing, the appellant requested a 
copy of the hearing transcript.  This was furnished to her 
under cover letter dated November 26, 2008.



FINDINGS OF FACT

1.  The Veteran and the appellant were married in May 1985 
and divorced in June 1988.  They did not cohabit thereafter.  

2..  The Veteran died in May 2006.  


CONCLUSION OF LAW

The appellant is not eligible for educational benefits 
pursuant to the Survivors' and Dependents' Educational 
Assistance Program under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §§ 101(3), 3500, 3501, 3510; 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.807, 21.3020, 21.3021(2) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the Veteran's surviving 
spouse for the purpose of obtaining DEA benefits.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).

The Board initially observes that it appears that the 
provisions of the VCAA are not applicable in cases, such as 
this, in which the sole issue is entitlement to VA education 
assistance benefits under 38 U.S.C. Chapter 35 because such 
is not a claim for a benefit as contemplated by 38 U.S.C. §§ 
5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The Board finds that 
such is the case as to the issue here on appeal.  

As explained below, the issue to be decided is whether the 
appellant is eligible for education assistance benefits under 
Chapter 35, Title 38, United States Code.  There are 
presently no pertinent facts in dispute, and as such, 
application of relevant provisions of the law and regulations 
governing eligibility [in particular, "surviving spouse" 
status] to the facts of this case will determine the 
outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no notice is 
necessary.  Thus, based on the Court's decision in Manning, 
the Board concludes that the provisions of the VCAA are not 
applicable to this particular matter.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the 
law as mandated by statute and not the evidence is 
dispositive of the claim"].  It is clear that no amount of 
additional development will have any possible impact on this 
case.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim, and as 
described above she testified before the undersigned Veterans 
Law Judge in August 2008.   

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

DEA

DEA allowance under Chapter 35, Title 38, United States Code 
may be paid to a child or surviving spouse of a veteran who 
meets certain basic eligibility requirements.  38 U.S.C.A. §§ 
3500 and 3501 (West 2002); 38 C.F.R. § 3.807 (2008).

Marriage

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A.            § 103(c) (West 2002); 38 C.F.R. § 3.1(j) 
(2008). 

The term "spouse" means a person of the opposite sex who is 
a wife or husband. See 38 U.S.C.A. § 101(31) (West 2002).  
The term "wife" means a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and 38 
C.F.R.  § 3.50(a) (2008).  

Additionally, 38 U.S.C.A. § 101(3) (West 2002) states that 
the term "surviving spouse" means a person who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  See also 38 C.F.R. § 
3.53 (2008).

Factual background

The facts in this case are not in dispute.  The Veteran and 
appellant were married in May 1985 in Texas.  See the May 
1985 Marriage Certificate.  An Agreed Decree of Divorce 
signed on June [redacted], 1988 exists of record stating that both the 
Veteran and the appellant are "divorced and that the 
marriage between them is dissolved."       See the June [redacted], 
1988 Agreed Decree of Divorce, page 1.  [The June 1988 Decree 
of Divorce was signed by the presiding judge, the appellant 
and her attorney, and the Veteran's attorney.  It appears 
that the Decree was not signed by the Veteran himself.  See 
the June [redacted], 1988 Agreed Decree of Divorce, page 5.]  Neither 
the Veteran nor the appellant remarried.

The appellant filed her claim for DEA benefits in September 
2006, four months after the death of the Veteran.  As noted 
above, the RO determined that the appellant was ineligible 
for DEA benefits because she and the Veteran were divorced in 
1988, and therefore she was not the Veteran's surviving 
spouse for the purposes of receiving VA benefits.   See the 
November 2006 RO decision.  

Analysis 

The appellant argues that she is eligible for DEA benefits as 
the Veteran's surviving spouse.  In essence, the appellant 
argues that because the Veteran did not sign the June 1988 
Decree of Divorce, the two were still legally married at the 
time of the Veteran's death in 2006.  See the appellant's 
March 2007 notice of disagreement; see also the appellant's 
October 2007 substantive appeal (VA Form 9).  

For the reasons and bases described immediately below, the 
Board finds that the appellant is not the Veteran's surviving 
spouse, and that the June 1988 Decree of Divorce dissolved 
their marriage despite the absence of the Veteran's 
signature.

Initially, as noted above, "marriage" for VA purposes means 
a marriage valid under "the law of the place where the 
parties resided at the time of the marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued."       38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2008).  The evidence of record indicates 
that the Veteran and the appellant were married in Texas, and 
both resided at separate addresses in Texas at the time of 
the Veteran's death.  Further, their 1988 divorce proceedings 
took place in a Texas district court.  See the June 1988 
Decree of Divorce.  Accordingly, the Board will look to Texas 
state law in determining whether the absence of one party's 
signature to a divorce decree invalidates the decree and 
perpetuates the marriage.   

Under Rule 11 of the Texas Rules of Civil Procedure, unless 
otherwise provided, "no agreement between attorneys or 
parties touching any suit pending will be enforced unless it 
be in writing, signed and filed with the papers as part of 
the record, or unless it be made in open court and entered of 
record.  [Emphasis added by the Board.]  Tex. R. Civ. Pro. 
11.  

In a 2003 case before the First Court of Appeals of Texas, a 
former husband and wife disputed the contractual 
enforceability of their divorce decree based on the fact that 
neither party signed the decree.  See Rich v. Rich, 2003 WL 
21027940 (Tex. App. - Hous. (1st Dist)).  However, pursuant 
to their settlement agreement, a trial court issued the 
divorce decree. The terms of the decree were made in open 
court and written into the record.  The appeals court 
determined that under the second part of Rule 11 italicized 
above, an enforceable contract [i.e. a valid and enforceable 
divorce decree] existed between the parties.    

More specifically, the Texas appeals court stated that "Rule 
11 equates a written divorce agreement with the "open court 
and entered of record" portion of the 
rule . . . When the court reporter transcribed the decree, 
this act memorialized the agreement and gave it the same 
legal effect as a written agreement signed by the parties."  
[Citing McLendon v. McLendon, 847 S.W.2d 601, 608 (Tex. App. 
-Dallas 1993, writ denied)].

Further, the appeals court highlighted language in the 
divorce decree that "makes it clear that it represents the 
agreement of the parties," and noted that because the decree 
incorporated the terms of the agreement, it is a "consent 
judgment; thus it is enforceable both as a contract and as a 
judgment."  [Citing McGuire v. McGuire, 4 S.W.3d 382, 386 
(Tex. App. - Houston 1999, no pet.)].  

Accordingly, in Rich, though neither spouse signed the 
divorce decree, the Texas Court determined that the decree 
represented a valid and enforceable contract because the 
parties' consent to the decree was explicit in the terms of 
the 
Settlement agreement, and decree's terms were made in open 
court and entered into the record.    

The instant case before the Board has similar facts.  Just as 
the party challenging the divorce decree in Rich argued 
against its enforceability based on the technical fault of 
the parties to actually sign it, so too does the appellant.  

Notably, the appellant does not argue that the divorce decree 
does not fairly and fully represent her and Veteran's 
agreement.  As in Rich, the appellant and Veteran appeared at 
a hearing before the 288th Judicial District Court in Bexar 
County, Texas on December 21, 1987, where the Decree of 
Divorce was entered into the record.  See the June 1988 
Agreed Decree of Divorce, page 1.  [The Board notes that the 
appellant testified in August 2008 that she could not recall 
appearing at a hearing, but the actual Decree clearly shows 
that a hearing was held.]  The Decree notes that both the 
appellant and the Veteran appeared with representation, and 
that "[a] record of testimony was duly recorded."    
Crucially, after the Texas District Court determined it had 
jurisdiction in the matter, it specifically noted that 
"[t]he parties have consented to the terms of this Decree 
and stipulated it is a contract."  The Decree was then 
formally entered into the record, and signed by the presiding 
Judge in June 1988.  

By its own terms, the Agreed Decree of Divorce is a consent 
judgment which, as outlined in Rich above, is enforceable as 
both a contract and as a judgment.          See Rich, supra, 
citing McGuire.  Because the appellant's and the Veteran's 
consent to the terms of the Decree were acknowledged and 
recorded in open court, and such terms were transcribed into 
the record and signed by the presiding judge, under Rule 11 
and Rich, the agreement was "memorialized" and granted 
"the same legal effect as a written agreement signed by the 
parties."  See Rich, supra at 2.    

Accordingly, the lack of the Veteran's signature on the 
Agreed Decree of Divorce is of no legal consequence.  Texas 
law recognizes the Decree as a valid and enforceable contract 
based on both the Veteran's and appellant's stipulations of 
consent to the Decree in open court, and the subsequent 
incorporation of the terms of the Decree into the legal 
record.  

Moreover, Texas case law provides that acceptance of benefits 
under a divorce decree "ratifies the agreement by . . . 
conduct."  See Rich, supra at 2 [citing Dehnert v. Dehnert, 
705 S.W.2d 849, 851 (Tex. App. - Beaumont 1986, no writ) 
(holding that because husband took advantage of settlement 
agreement in divorce proceeding by receiving property, he 
should not be able to renounce) and K.B. v. N.B., 811 S.W.2d 
634, 638 (Tex. App. - San Antonio 1991, writ denied) (noting 
that a party's conduct estopped him from rejecting terms of 
divorce decree)].  While the Board recognizes that the 
Veteran was the Petitioner in the divorce proceedings, the 
terms of the Decree entitled the appellant to certain 
property and child support payments.  See the June 1988 
Agreed Decree of Divorce, pages 3 and 4.  The record is 
silent as to any instance during the time from the divorce in 
1988 to the time of the Veteran's death in 2006 when the 
appellant did not accept any benefit afforded her by the 
Decree.  

Additionally, there is no evidence of record that illustrates 
an intent by the appellant or the Veteran to be married after 
the June 1988 divorce proceedings.  The record includes an 
October 2008 letter from the appellant's and Veteran's 
daughter which indicates that she never heard the Veteran 
state he was divorced, and that the Veteran introduced her 
and the appellant as "family" to his friends.  The Board 
does not doubt the veracity of this statement; nevertheless, 
the statement fails to establish an affirmative "holding 
out" to others that the appellant and the Veteran were in 
fact married, and also does not contradict the terms of the 
divorce as identified by the 1988 Decree.  Pertinently, the 
Veteran's death certificate specifically indicates that he 
was divorced at the time of his death, and at no time prior 
does the record show that the Veteran and the appellant made 
any statements to the contrary.  See the Veteran's May 2006 
Death Certificate.  


In any event, even if the Board were to concede that the 
Decree was somehow invalid, which it manifestly does not, the 
appellant still may not be considered the Veteran's 
"surviving spouse" for VA purposes.   See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].  

Pertinently, the appellant testified that she and the Veteran 
had not lived together since the divorce in 1988.  See the 
August 2008 hearing transcript, page 10.  By definition, as 
noted above, a "surviving spouse" for VA purposes must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse).  
See 38 U.S.C.A. § 101(3).  No evidence of record demonstrates 
separation due to misconduct, or procurement of separation by 
the Veteran without fault of the appellant.  Therefore, even 
conceding an invalid divorce decree, the appellant still 
could not be considered the Veteran's "surviving spouse" 
for VA purposes because she and the Veteran did not 
cohabitate during the approximately 18 years prior to the 
Veteran's death.  

In sum, the appellant and the Veteran were divorced at the 
time of the Veteran's death.  For this reason, the appellant 
has no legal entitlement to recognition as the Veteran's 
surviving spouse for VA purposes, to include eligibility for 
educational benefits under the DEA.  As noted above, the 
Court of Appeals for Veterans Claims has held that in a case 
where the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Consequently, the appellant's appeal 
must be denied as a matter of law.  


ORDER

Eligibility for educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
(DEA) under Chapter 35, Title 38, United States Code is not 
established.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


